Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions
1. Applicant’s election of species (Nipah; DEAE Dextran) in the reply filed on 2/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/2022.
Claims 1-3, 6-12 are under consideration. 

Claim Objections
2. Claims 6, 9 are objected to because of the following informalities:  
As to claim 6, the claim contains a misspelling for reciting “non-metabolizabe”.
As to claim 9, to be consistent with the other claims, the claim should recite a comma after dependency (for example, the claim should recite “The method of claim 8, wherein ….”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1, 8-10 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Audonnet et al. (US20070031455)(See PTO-892: Notice of References Cited).
See claims 1, 8-10 as submitted 2/9/2022.
Audonnet et al. teaches: anti-Nipah virus vaccines (abstract); administration of anti-Nipah virus vaccines (abstract)(as recited in claim 1; interpreted as at least a single dose); antigens for inducing protective responses [0009]; administration of polynucleotide encoding Nipah virus glycoprotein [0013](as recited in claim 1); administration of vectors and/or polypeptides as discussed [0093]; use of oil in water emulsion [0094](as recited in claim 1); oil [0095](as recited in claim 1); CpG units [0094](as recited in claim 1); with DEAE dextran [0084](as recited in claims 1, 8, 9); for inducing protective response [0017](interpreted as wherein said animal has not been previously vaccinated against Nipah virus as recited in claim 10).
Thus, Audonnet et al. anticipates or renders obvious the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 2, 3, are rejected under 35 U.S.C. 103 as being unpatentable over Audonnet et al. as applied to claims 1, 8-10 above, and further in view of Broder et al. (WO2012149536)(See PTO-892: Notice of References Cited).
See claims 2, 3 as submitted 2/9/2022.
See the teachings of Audonnet et al. al. above. Audonnet et al. teaches: administering to pig [0116].
Audonnet et al. al. does not teach: wherein the Nipah antigen comprises an amino acid sequence that is at least 95% identical to SEQ ID NO: 11 or to the amino acids 71-602 thereof; wherein the amino acid sequence is at least 98% identical to SEQ ID NO: 11 or to the amino acids 71-602 thereof.
Broder et al. teaches: peptides to treat or prevent infection of Nipah virus (abstract); peptide used in method of treating or preventing Nipah virus infection, including using SEQ ID NO: 31, which has 100% identity with amino acids 71-602 of SEQ ID NO: 11 (See Result 30 of STIC Sequence Search Result 20220825_105627_us-16-970-731-11_copy_71_602.align200.rag in SCORE); as well as SEQ ID NO: 31, which has 100% identity with instant SEQ ID NO: 11 (See Result 9 of STIC Sequence Search Result 20220825_105627_us-16-970-731-11.align200.rag in SCORE)(as recited in claims 2, 3).
One of ordinary skill in the art would have been motivated to use peptide as taught by Broder et al. with composition as taught by Audonnet et al. al. Audonnet et al. al. teaches or suggests use of peptide for preventing Nipah virus infection, and Broder et al. teaches such a peptide (See MPEP 2144.06: Substituting equivalents known for the same purpose)
One of ordinary skill in the art would have had a reasonable expectation of success for using peptide as taught by Broder et al. with composition as taught by Audonnet et al. al. There would have been a reasonable expectation of success given the underlying materials (antigens against Nipah virus as taught by Audonnet et al. and Broder et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

5. Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Audonnet et al. as applied to claims 1, 8-10 above, and further in view of Dominowski et al. (U.S. Patent No. 8771727)(See PTO-892: Notice of References Cited).
See claims 6, 7 as submitted 2/9/2022.
See the teachings of Audonnet et al. al. above. 
Audonnet et al. al. does not teach: light mineral oil.
Dominowski et al. teaches: oil in water emulsions useful as vaccine adjuvant (column 5, line 23); including use of light mineral oil (column 5, line 30).
One of ordinary skill in the art would have been motivated to use oil as taught by Dominowski et al. with composition as taught by Audonnet et al. al. Audonnet et al. al. teaches or suggests use of oil in water emulsion with vaccine, and Dominowski et al., which also teaches use of oil in water emulsion with vaccine, teaches such an oil for use in such an emulsion (See MPEP 2144.06: Substituting equivalents known for the same purpose)
One of ordinary skill in the art would have had a reasonable expectation of success for using oil as taught by Dominowski et al. with composition as taught by Audonnet et al. al. There would have been a reasonable expectation of success given the underlying materials (emulsions as taught by Audonnet et al. and Dominowski et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

6. Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Audonnet al. (US20070031455; cited above) as applied to claims 1, 8-10.
See claims 11, 12 as submitted 2/9/2022.
See the teachings of Audonnet et al. above. Audonnet et al. teaches use of ml does, including 2 ml [0116]. In view of such teachings, such parameters as recited are considered to be those determined by routine optimization to one of ordinary skill in the art in view of the teachings of Audonnet et al. (See MPEP 2144.04: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. Claims 1-3, 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10238736 in view of Audonnet et al. and Broder et al. (cited above).
See claims 1-3, 6-12 as submitted 2/9/2022.
Claims 1-3 of U.S. Patent No. 10238736 recite an adjuvant formulation comprising DEAE Dextran, an immunostimulatory oligonucleotide, and oil, wherein the immunostimulatory oligonucleotide is a CpG containing ODN, and wherein the adjuvant formulation is a water-in-oil (W/O) emulsion; wherein the oil is a light mineral oil. 
Claims 1-3 of U.S. Patent No. 10238736 do not recite the Nipah virus antigen.
See the teachings of Audonnet et al. and Broder et al.
One of ordinary skill in the art would have been motivated to use adjuvant as recited in claims 1-3 of U.S. Patent No. 10238736 with vaccine as taught by Audonnet et al. and Broder et al. Audonnet et al. and Broder et al. teach use of adjuvant, and claims 1-3 of U.S. Patent No. 10238736 recite such an adjuvant (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using adjuvant as recited in claims 1-3 of U.S. Patent No. 10238736 with vaccine as taught by Audonnet et al. and Broder et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claims 1-3, 6-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10953080 in view of in view of Audonnet et al. and Broder et al. (cited above).
See claims 1-3, 6-12 as submitted 2/9/2022.
Claims 1-3 of U.S. Patent No. 10238736 recite  an adjuvant formulation comprising an oily phase and an aqueous phase, wherein the oily phase comprises at least 36% of the formulation v/v, wherein said formulation comprises monophosphoryl lipid A (MPL-A) or an analog thereof and an immunostimulatory oligonucleotide, wherein said adjuvant formulation is a water-in-oil emulsion; a vaccine composition comprising the adjuvant formulation according to claim 11 and an effective amount of an antigen, wherein the antigen comprises at least one of viruses, bacteria, parasites, nucleic acid based antigens, polynucleotides, protein extract, cells, tissues, polysaccharides, glycoproteins, carbohydrates, fatty acids, teichioc acid, peptidoglycans, lipids, or glycolipids, and a combination thereof, wherein said vaccine composition is a W/O emulsion; antigen comprises at least one of viruses, bacteria, parasites, lipids, glycolipids or DNA vaccines. 
Claims 1-3 of U.S. Patent No. 10238736 do not recite the Nipah virus antigen.
See the teachings of Audonnet et al. and Broder et al.
One of ordinary skill in the art would have been motivated to use adjuvant as recited in claims 1-3 of U.S. Patent No. 10238736 with vaccine as taught by Audonnet et al. and Broder et al. Audonnet et al. and Broder et al. teach use of adjuvant, and claims 1-3 of U.S. Patent No. 10238736 recite such an adjuvant (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using adjuvant as recited in claims 1-3 of U.S. Patent No. 10238736 with vaccine as taught by Audonnet et al. and Broder et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
9. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648